DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 03/17/2022, with respect to claims 1 and 18 have been fully considered and are persuasive. The Examiner also notes the benefits of mixing both NaOH and KOH for lowering the melting point for the electrodeposition process, which is also noted in [0034] of the instant Specification. 
Prior art reference US PGPub 2010/0330425 discloses a method for fabricating a battery [Abstract], wherein a plating solution is used for form a copper oxide [0050-0052]. NaOH, KOH, and TMAH are recognized as low cost pH adjusting agents [0053], but there is no suggestion to use NaOH and KOH together in the plating bath as required by the claims. Prior art reference WO9950479 discloses that a suitable electrolyte for an electroplating bath may contain a combination of NaOH and KOH as a choice [pages 3-4], but a zinc-nickel alloy is instead coated onto the substrate [page 4] as opposed to a transition metal oxide as required by the claims. 
The rejection of claims 1 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725